Claim(s) 1-34 are presented for examination. 
Claims 17 and 24 are amended.
Claims 1-16 remain canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 12th, 2021 was filed after the mailing date of the Non Final office action on August 2nd, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Applicant’s amendment of claims 17 and 24 to overcome an objection under minor informalities is being considered. The objection is withdrawn. 

Response to Arguments
Applicant’s arguments, (see remarks pages 7-10 of 11), filed November 2nd, 2021, with respect to rejection of claim(s) 17-34 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 


Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17, 24 and 31-34 are rejected under 35 U.S.C. § 103 as being unpatentable over KWON et al. (US 2017/0063511 A1; also see provisional 62/137,138) hereinafter “Kwon”; provisional ‘138 in view of Merlin et al. (US 2015/0124689 A1) hereinafter “Merlin” and in further view of Sun et al. (US 2014/0341100 A1) hereinafter “Sun”.

Regarding Claims 17 and 24,
	Kwon discloses a base wireless communication terminal [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”] comprising: 
	a transceiver configured to transmit and receive wireless signals [see fig. 3, pg. 4, ¶52 lines 9-11, a transmitting (TX) signal processing unit “380” and a receiving (RX) signal processing unit “390”; also see provisional ‘138, pg. 2, lines 6-24, a radio frequency (RF) transceiver “20”]; and 
	a processor configured to process wireless signals transmitted or received through the transceiver [see fig. 3, pg. 4, ¶52 lines 9-11, a PHY processor “315” includes the transmitting (TX) signal processing unit “380” and a receiving (RX) signal processing unit “390”; also see provisional ‘138, pg. 2, line 26; pg. 3, line 1, a PHY processor “15” including a transmitting signal processing unit “100” and a receiving signal processing unit “200”], wherein the processor is configured to [see fig. 3, pg. 4, ¶52 lines 9-11, the PHY processor “315” is implemented to; also see provisional ‘138, pg. 2, line 26; pg. 3, line 1, the PHY processor “15” is implemented to]: 
	transmit a first trigger frame [see fig(s). 8A & 9: Step “803”, pg. 12, ¶138 lines 3-4, transmit a DL MU frame/PPDU; also see provisional ‘138, pg. 10, lines 11-18, transmit a MU PPDU] soliciting a first uplink multi-user (UL-MU) transmission process [see pg. 12, ¶134 lines 3-5, requesting other STAs to participate in a uplink multi-user (UL-MU) acknowledgment transmission; also see provisional ‘138, pg. 10, lines 11-18, requesting STAs that support a UL MU transmission], receive an uplink physical layer protocol data unit (PPDU) [see fig(s). 8A & 9: Step “805”, pg. 12, ¶139 lines 1-3, receive and attempt to decode the MU PPDU; also see provisional ‘138, pg. 11, lines 24-29, receive the MU PPDU] from one or more terminals in response to the first trigger frame [see fig(s). 8A & 9: Step “805”, pg. 12, ¶139 lines 1-3, by each STA addressed by the MU PPDU; also see provisional ‘138, pg. 11, lines 24-29, by each target receiver of MU PPDU receiving the MU PPDU], and transmit an aggregate medium access control (MAC) protocol data unit (A-MPDU) [see fig. 9, pg. 13, ¶140 lines 1-6; ¶143 lines 13-19, send an aggregate medium access control (MAC) protocol data unit (A-MPDU); also see provisional ‘138, pg. 15, lines 7-18, send  an AMPDU].
	Kwon does not explicitly teach wherein “an acknowledgment frame for the received uplink PPDU and a second trigger frame soliciting a second UL-MU transmission are aggregated and included in the A-MPDU”, and wherein “the first trigger frame includes duration information related to time at which the uplink PPDU and the acknowledgment frame are transmitted”.
	However Merlin discloses an acknowledgment frame for the received uplink PPDU and a second trigger frame soliciting a second UL-MU transmission are aggregated and included in the A-MPDU [see fig. 22, pg. 12, ¶177 lines 7-16, each A-MPDU is aggregated with a special frame or second trigger frame “CTX2” and first trigger frame ”CTX1”; wherein, UL MU-MIMO/FDMA PPDUs “2206” and “2208” are aggregated with ACKs corresponding to the DL data transmissions such as in A-MPDUs “2202”]; and 
	the first trigger frame includes duration information related to time at which the uplink PPDU and the acknowledgment frame are transmitted [see fig. 22, pg. 12, ¶176 lines 18-23, the AP sends a DL MU-MIMO/FDMA having A-MPDUs “2102” and “2104” addressed to STA2 and STA1, respectively, and each A-MPDU aggregated with a special frame(s) (CTX2 and CTX1) used for scheduling recipient STAs].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include  wherein “an acknowledgment frame for the received uplink PPDU and a second trigger frame soliciting a second UL-MU transmission are aggregated and included in the A-MPDU”, and wherein “the first trigger frame includes duration information related to time at which the uplink PPDU and the acknowledgment frame are transmitted” as taught by Merlin in the system of Kwon for providing improved communications between access points and stations in a wireless network [see Merlin pg. 1, ¶7 lines 1-10].
	Although the combined system of Kwon and Merlin discloses transmitting an aggregate medium access control (MAC) protocol data unit (A-MPDU) and an acknowledgement frame for the received uplink PPDU and a second trigger frame soliciting a second UL-MU transmission aggregated and included in the A-MPDU, Neither Kwon nor Merlin explicitly teach wherein the acknowledgment frame is located “before” the second trigger frame in the A-MPDU.
	However Sun discloses the acknowledgment frame is located before the second trigger frame in the A-MPDU [see fig. 18, pg. 10, ¶100 lines 16-18; ¶103 lines 1-11, the STA transmits an ACK frame “1810-c” in response to successfully receiving the first A-MPDU “1835-a” before sending a second trigger frame “1830-b” to the AP after the second interference time window “1815-b” to indicate that the STA is ready to receive further data from the AP].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the acknowledgment frame is located “before the second trigger frame” in the A-MPDU as taught by Sun in the combined system of Kwon and Merlin for enhancing power conservation through efficient transmissions and acknowledgements of information between an AP and a station [see Sun pg. 3, ¶47 lines 1-5].

Regarding Claims 31 and 33,
	The combined system of Kwon, Merlin and Sun discloses the base wireless communication terminal of claim 17 [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, the wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Kwon further discloses wherein the second UL-MU transmission process [see pg. 13, ¶143 lines 13-22, the UL BA transmission; also see provisional ‘138, pg. 15, lines 7-18, and the UL BA transmission] is a process for transmitting an additional PPDU different from the first UI MU transmission procedure for transmission of the uplink PPDU [see pg. 13, ¶143 lines 13-22, schedules information (i.e. a broadcast/multicast frame for UL MU BA transmission); also see provisional ‘138, pg. 15, lines 7-18, the scheduling information (i.e. a broadcast/multicast frame for UL MU BA transmission)].

Regarding Claims 32 and 34,
	The combined system of Kwon, Merlin and Sun discloses the base wireless communication terminal of claim 17 [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, the wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Kwon further discloses, wherein the first UL-MU transmission process [see pg. 12, ¶134 lines 3-5, the uplink multi-user (UL-MU) acknowledgment transmission; also see provisional ‘138, pg. 10, lines 11-18, a UL MU transmission] is determined to be successful when the uplink PPDU is received from at least one of the one or more terminals [see pg. 1, ¶11 lines 1-15, determine acknowledgement information for indicating properties of a first multi-user acknowledgement frame to acknowledge the downlink multi-user frame by two or more stations; also see provisional ‘138, pg. 6, lines 15-18, determine whether the channel is busy by the carrier sensing].

Claims 18, 19, 21, 22, 25, 26, 28 and 29 are rejected under 35 U.S.C. §103 as being unpatentable over Kwon in view of Merlin and in further view of Sun and Zhou et al. (US 2014/0314004 A1) hereinafter “Zhou”.

Regarding Claims 18 and 25,
	Kwon discloses the base wireless communication terminal as set forth above [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Neither Kwon, Merlin nor Sun explicitly teach “wherein a non-legacy preamble of at least one of the first trigger frame, the second trigger frame, and the uplink PPDU contains remaining transmission opportunity (TXOP) time information of a current TXOP”.
	However Zhou teaches a non­legacy preamble of the uplink PPDU [see fig. 12, pg. 11, ¶176, lines 6-11, each PPDU comprises a preamble and a payload, the preamble includes training fields and a non legacy SIG field] contains remaining transmission opportunity (TXOP) time information of a current TXOP [see fig. 12, pg. 5, ¶82, lines 1-4, a portion of the frame designated as scheduling information fields in the frame body. These fields indicate the number of STAs that are scheduled to transmit during a scheduled transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a non-legacy preamble of at least one of the first trigger frame, the second trigger frame, and the uplink PPDU contains remaining transmission opportunity (TXOP) time information of a current TXOP” as taught by Zhou in the combined system of Kwon, Merlin and Sun for enabling users to exchange messages over spatially-separated devices [see Zhou pg. 1, ¶5 lines 1-3].

Regarding Claims 19 and 26,
	Kwon discloses the base wireless communication terminal as set forth above [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Neither Kwon, Merlin nor Sun explicitly teach “wherein the remaining TXOP time information is represented by a predetermined TXOP duration field of a high efficiency field A (HE-SIG-A) of the non-legacy preamble”.
	However Zhou discloses the base wireless communication terminal as set forth above, wherein the remaining TXOP time information is represented by a predetermined TXOP duration field [see fig. 12, pg. 5, ¶82, lines 1-4, a portion of the frame is designated as scheduling information fields in the frame body. These fields indicate the number of STAs that are scheduled to transmit during a scheduled transmission] of a high efficiency field A (HE-SIG-A) of the non-legacy preamble [see fig. 12, pg. 11, ¶176, lines 6-11, each PPDU comprises a preamble and a payload, the preamble includes training fields and a non legacy SIG field].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the remaining TXOP time information is represented by a predetermined TXOP duration field of a high efficiency field A (HE-SIG-A) of the non-legacy preamble” as taught by Zhou in the combined system of Kwon, Merlin and Sun for the same motivation as set forth in claim 18.
 
Regarding Claims 21 and 28,
	Kwon discloses the base wireless communication terminal as set forth above [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Neither Kwon, Merlin nor Sun explicitly teach wherein the second trigger frame is aggregated with the acknowledgment frame “when the second UL-MU transmission process can be performed within a current TXOP”.
	However Zhou teaches the second trigger frame [see fig. 15: Step “1512”, pg. 7, ¶120, lines 1-5, a frame for transmission of an another/second request/trigger] is aggregated [see fig. 15: Step “1510”, pg. 7, ¶119, lines 1-3, are determined/aggregated for transmission of additional data] with the acknowledgment frame [see fig. 3, pg. 3, ¶48, lines 3-6, the ACK frame] when the second UL­MU [see fig. 2, pg. 3, ¶45, lines 3-9, reverse link/uplink multi-user] transmission process [see fig. 15: Step “1512”, pg. 7, ¶120, lines 1-5, for transmission (i.e. in the reverse link /uplink) of subsequent/second requests/triggers] can be performed within a current TXOP [see fig. 12, pg. 5, ¶82, lines 1-4, executed within a portion of the frame designated as scheduling information fields in the frame body. These fields indicate the number of STAs that are scheduled to transmit during a scheduled transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the second trigger frame is aggregated with the acknowledgment frame “when the second UL-MU transmission process can be performed within a current TXOP” as taught by Zhou in the combined system of Kwon, Merlin and Sun for enabling users to exchange messages over spatially-separated devices [see Zhou pg. 1, ¶5 lines 1-3].

Regarding Claims 22 and 29,
	Kwon discloses the base wireless communication terminal as set forth above [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Neither Kwon, Merlin nor Sun explicitly teach wherein the acknowledgement frame “precedes” the second trigger frame in the A-MPDU.
	However Zhou teaches the base wireless communication terminal as set forth above, wherein the acknowledgement frame precedes the second trigger frame [see fig. 3, pg. 3, ¶48, lines 3-6, the ACK frame is followed by a period or interval for the request/trigger blocks/frames R1, R2 to be transmitted] in the A-MPDU [see fig. 12, pg. 5, ¶76, lines 4-8, in the MAC protocol data unit].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the acknowledgement frame “precedes” the second trigger frame in the A-MPDU as taught by Zhou in the combined system of Kwon, Merlin and Sun for enabling users to exchange messages over spatially-separated devices [see Zhou pg. 1, ¶5 lines 1-3].

Claims 23 and 30 are rejected under 35 U.S.C. §103 as being unpatentable over Kwon in view of Merlin and in further view of Sun, Zhou and Kim et al. (US 2017/0295560 A1 based on provisional 62/163,984) hereinafter “Kim” and provisional ‘984.

Regarding Claims 23 and 30,
	Kwon discloses the base wireless communication terminal as set forth above [see fig(s). 2 & 3, pg. 4, ¶50 lines 1-9, a wireless communication device “300”; also see provisional ‘138, pg. 2, lines 6-24, a WLAN device “1”].
	Neither Kwon, Merlin nor Sun explicitly teach the acknowledgement frame includes “a multi-STA block ACK having a variable length”.
	However Zhou teaches the acknowledgement frame includes a multi-STA block ACK having a variable length [see fig. 12, pg. 5, ¶76, lines 1-8, an ACK frame structure “1200” for ACK aided UL time domain scheduled transmission, UL TDST (e.g., PSMP)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the second trigger frame is aggregated with the acknowledgment frame “when the second UL-MU transmission process can be performed within a current TXOP” as taught by Zhou in the combined system of Kwon, Merlin and Sun for the same motivation as set forth in claim 17.
	Neither Kwon, Merlin, Sun nor Zhou explicitly teach “a maximum length of a block ACK”.
	However, Kim discloses a maximum length of a block ACK [see pg. 7, ¶177 lines 4-7, a maximum of 5 ms (i.e. length of time) for indicating/acknowledging the TXOP duration; also see provisional ‘984 pg. 20, fig. 2]. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a maximum length of a block ACK” as taught by Kim in the combined system of Kwon, Merlin, Sun and Zhou for correctly and efficiently managing a network allocation vector (NAV) by STAs considering a BSS that has transmitted a frame when managing a plurality of NAVs in a wireless LAN system supporting an HE PPDU [see Kim pg. 1, ¶15 lines 1-5].


Allowable Subject Matter
Claims 20 and 27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469